TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00219-CV



                                     In re Robert Lee Martin




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Robert Lee Martin filed a petition for writ of mandamus, complaining that

the trial court had not set his motion to compel for a hearing. See Tex. R. App. P. 52.8. Since the

filing of his petition, the Travis County Court Administrator has provided us with copies of letters

sent to Martin in the last two weeks (1) informing him that his motions and requests had been

forwarded to the court administrator; (2) explaining Travis County’s central docket system; and

(3) informing Martin that his motions have been set for a telephonic hearing on June 9, 2009,

cautioning him that it is his responsibility to inform other parties about the hearing. Travis County’s

Court Administrator has thus provided Martin the relief he sought by mandamus. We therefore deny

the petition for writ of mandamus as moot.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Filed: May 29, 2009